Case 1:19-cr-00403-RM Document 15 Filed 10/21/19 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

Criminal Case No. 19-cr-00403-RM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. EDGAR ABRAHAM ESQUIVEL-TECALCO,

       Defendant.


              ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION
               TO EXCLUDE 45 DAYS FROM THE SPEEDY TRIAL ACT


       This matter is before the Court on the Defendant’s Unopposed Motion to Exclude 45

Days from the Speedy Trial Act (the “Motion”) (ECF No. 14). The Defendant’s Motion requests

a 45-day ends of justice continuance of the deadlines under the Speedy Trial Act, 18 U.S.C. §

3161. For the following reasons, the Motion is GRANTED.

       The Speedy Trial Act is “designed to protect a defendant's constitutional right to a speedy

indictment and trial, and to serve the public interest in ensuring prompt criminal proceedings.”

United States v. Hill, 197 F.3d 436, 440 (10th Cir. 1999). It requires that a criminal defendant’s

trial commence within 70 days after his indictment or initial appearance, whichever is later. See

18 U.S.C. § 3161(c)(1); United States v. Lugo, 170 F.3d 996, 1001 (10th Cir. 1999). Certain

periods of delay are excluded and do not count toward the 70-day limit. See 18 U.S.C. §

3161(h)(1)-(8). Among the authorized delays, “the Act excludes any period of delay ‘resulting

from a continuance granted by any judge . . . on the basis of its findings that the ends of justice
Case 1:19-cr-00403-RM Document 15 Filed 10/21/19 USDC Colorado Page 2 of 5




served by taking such action outweigh the best interest of the public and the defendant in a

speedy trial.’” Hill, 197 F.3d at 440-441 (quoting 18 U.S.C. § 3161(h)(7)(A)).

       The Speedy Trial Act provides, in pertinent part:

       The following periods of delay shall be excluded . . . in computing the time within
       which the trial of any such offense must commence:

       ....

       (7)(A) Any period of delay resulting from a continuance granted by any judge . . .
       at the request of the defendant or his counsel or at the request of the attorney for
       the Government, if the judge granted such continuance on the basis of his findings
       that the ends of justice served by taking such action outweigh the best interest of
       the public and the defendant in a speedy trial.

18 U.S.C. § 3161(h)(7)(A).

       In order for a continuance to qualify as an excludable “ends of justice” continuance under

§ 3161(h)(7)(A), certain prerequisites must be satisfied. Hill, 197 F.3d at 441. First, the Court

must consider the following factors listed in § 3161(h)(7)(B):

       (i) Whether the failure to grant such a continuance in the proceeding would be
       likely to make a continuation of such proceeding impossible, or result in a
       miscarriage of justice;

       (ii) Whether the case is so unusual or so complex, due to the number of
       defendants, the nature of the prosecution, or the existence of novel questions of
       fact or law, that it is unreasonable to expect adequate
       preparation for pretrial proceedings or for the trial itself within the time limits
       established by [the Act];

       (iii) Whether, in a case in which arrest precedes indictment, delay in the filing of
       the indictment is caused because the arrest occurs at a time such that it is
       unreasonable to expect return and filing of the indictment within the period
       specified in section 3161(b), or because the facts upon which the grand jury must
       base its determination are unusual or complex;

       (iv) Whether the failure to grant such a continuance in a case which, taken as a
       whole, is not so unusual or so complex as to fall within clause (ii), would deny the


                                                 2
Case 1:19-cr-00403-RM Document 15 Filed 10/21/19 USDC Colorado Page 3 of 5




          defendant reasonable time to obtain counsel, would unreasonably deny the
          defendant or the Government continuity of counsel, or would deny counsel for the
          defendant or the attorney for the Government the reasonable time necessary for
          effective preparation, taking into account the exercise of due diligence.

18 U.S.C. § 3161(h)(7)(B)(i) - (iv).

          After considering these factors, the Court must then set forth, "in the record of the case,

either orally or in writing, its reasons for finding that the ends of justice served by the granting of

such continuance outweigh the best interests of the public and the defendant in a speedy trial."

Hill, 197 F.3d at 441; § 3161(h)(7)(A). Although the Court’s findings “may be entered on the

record after the fact, they may not be made after the fact.” Hill, 197 F.3d at 441 (quoting United

States v. Doran, 882 F.2d 1511, 1516 (10th Cir.1989)). “Instead, ‘[t]he balancing must occur

contemporaneously with the granting of the continuance because Congress intended that the

decision to grant an ends-of-justice continuance be prospective, not retroactive[.]’” Id. (quoting

Doran, 882 F.2d at 1516). The Court has discharged these duties.

          The Defendant’s Motion describes the various factors that he believes necessitate the

exclusion of an additional 45 days in this case, and the Court adopts and incorporates those facts

herein.

          Defendant has been charged by Indictment with a serious felony - Possession with Intent

to Distribute Methamphetamine. The charge is the result of a traffic stop and alleged consensual

search of a vehicle registered to and driven by the Defendant. On October 4, 2019, defense

counsel received the initial batch of discovery compromised of approximately 113 pages of law

enforcement reports, 80 photographs, and dash camera footage. Counsel has reviewed all paper

discovery and photographs but has not yet reviewed the dash camera footage. Although the



                                                    3
Case 1:19-cr-00403-RM Document 15 Filed 10/21/19 USDC Colorado Page 4 of 5




discovery is not voluminous, counsel requires time to research suppression issues related to the

validity and legality of the traffic stop. Defense counsel also needs additional time to conduct

investigation and to interview witnesses. Much of this investigation will need to be done in

California, which is where the vehicle was purchased and where defendant was employed. Many

of the witnesses are Spanish speakers requiring the assistance of an interpreter for these

interviews,.

       The Court is sensitive to and mindful of the teachings of relevant case law, including the

principles and holdings in Bloate v. United States, 559 U.S. 196 (2010); United States v.

Larson,627 F.3d 1198, (10th Cir. 2010); United States v. Toombs, 574 F.3d 1262 (10th Cir.

2009); and United States v. Williams, 511 F.3d 1044 (10th Cir. 2007).

       Based on the relevant record considered as a whole, the Court finds that it would be

unreasonable to expect adequate preparation by Defendant, despite due diligence, for pretrial or

trial proceedings within the time initially allowed under 18 U.S.C. § 3161(c). The Court has

considered the factors which it must under 18 U.S.C. § 3161(h)(7)(B)(i)-(iv). As required by 18

U.S.C. § 3161(h)(7)(C), the Court has not predicated its ruling on congestion of the Court’s

calendar or lack of diligent preparation by counsel.

       Accordingly, the Court FINDS that:

       (1)     Failure to grant a continuance of trial beyond the time prescribed by 18 U.S.C. §

               3161(c) would likely result in a miscarriage of justice, within the meaning of 18

               U.S.C. § 3161(h)(7)(B)(i);

       (2)     Even considering due diligence, failure to grant the motion would deny counsel

               for Defendant the reasonable time necessary for effective pretrial and trial


                                                 4
Case 1:19-cr-00403-RM Document 15 Filed 10/21/19 USDC Colorado Page 5 of 5




            preparation within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv); and

     (3)    Therefore, the ends of justice served by granting the motion outweigh the best

            interests of the public and Defendant in a speedy trial within the meaning of 18

            U.S.C. § 3161(h)(7)(A).

     THEREFORE, IT IS HEREBY ORDERED that:

     (1)    Defendant’s Unopposed Motion to Exclude 45 Days from the Speedy Trial Act

            (ECF No. 14) is GRANTED;

     (2)    The 70-day clock, exclusive of tolled time, shall accordingly be extended from

            December 10, 2019 to January 24, 2020;

     (3)    The current Trial date and all pretrial deadlines and settings are hereby

            VACATED. The four-day jury trial is RESET for January 21, 2020. On the

            first day of trial, counsel shall be present at 8:30 a.m. The Trial Preparation

            Conference is RESET for January 10, 2020 at 3:30 p.m. Lead counsel who will

            try the case shall attend in person. Defendant is also required to be present; and

     (4)    Defendant shall have to and including November 25, 2019 to file pretrial motions

            and responses to these motions shall be filed by December 3, 2019.

     Dated this 21st day of October, 2019.

                                                  BY THE COURT:



                                                  ___________________________________
                                                  RAYMOND P. MOORE
                                                  United States District Judge




                                              5
